OPINION — AG — ** MUNICIPALITY — GENERAL FUND — SALES TAX ** IN A MUNICIPALITY OPERATING UNDER THE MUNICIPAL BUDGET ACT, 11 O.S. 17-201 [11-17-201] ET SEQ., WHERE THE PURPOSE FOR WHICH SALES TAX REVENUES WERE BEING HELD HAS BEEN ACCOMPLISHED AND A SURPLUS INCIDENTALLY EXISTS IN THE SPECIAL FUND, OR WHERE THE NECESSITY FOR MAINTAINING A SPECIAL FUND NO LONGER EXISTS, THE BALANCE COULD BE TRANSFERRED PURSUANT TO 11 O.S. 17-215 [11-17-215] WITHOUT CONSTITUTING TO MISAPPLICATION OF FUNDS AS CONTEMPLATED BY ARTICLE X, SECTION 19 OF THE OKLAHOMA CONSTITUTION. (TAX REVENUES, SPECIAL PURPOSE, TAXATION) CITE: 11 O.S. 17-201 [11-17-201], 11 O.S. 17-215 [11-17-215] ARTICLE X, SECTION 19 (BETTY E. HUNTER) == SEE OPINION NO. 88-586 (1988) ==